DETAILED ACTION
This is a response to the Applicant’s Remarks filed 11/16/2021. Claims 22-26, 29-33, 36-40 and 43-45 are pending. Claims 1-21, 27, 28, 34, 35 41 and 42 have been cancelled. Claims 22, 25, 26, 29, 32, 33, 36, 39 and 40 have been amended. Claims 43-45 have been added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/22/2020, 02/08/2020, 07/14/2021 and 12/13/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see page 7, filed11/16/2021, with respect to the 112(f) rejection have been fully considered and are persuasive.  The rejection of claims 25, 27, 28, 32, 34, 35, 39, 41 and 42 have been withdrawn. 
Applicant’s arguments with respect to claim 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 22-24, 29-31, 36-38 are rejected under 35 U.S.C 103 as being unpatentable over Zhang et al. (US20200137700), hereinafter “Zhang1”, in view of Suo et al.  (US20130235837), hereinafter “Suo”, in further view of Gao et al. (US20190297560), hereinafter “Gao”.

Regarding claim 22, Zhang1 teaches:
A method, comprising: 
receiving, by a terminal device, configuration information from a network device; wherein the configuration information indicates configuration parameters of a plurality of synchronization signal blocks, synchronization signal blocks of the plurality of synchronization signal blocks are located at different frequency domain positions on one carrier, each configuration parameter of the configuration parameters comprises respective configuration pattern indication information, and each respective configuration pattern indication information indicates a portion of the plurality of synchronization signal blocks actually sent; (Zhang1 Fig. 5 [0083-0092]: Step S210, indication information is sent to a terminal device,  by the network device. Such indication information is used by the terminal device to determine configuration information of multiple synchronization signal blocks (SSB). The configuration information is used to determine a timing sequence of each of multiple SSBs [0084], number of multiple SSB to be sent [0088], number of time domain units between any multiple SSBs [0089], and indicates correspondences that are mappings of timing sequences of the SSBs [0091].)
and
 receiving, by a terminal device, the plurality of synchronization signal blocks according to the configuration information (Zhang1 Fig. 5 [0085]: In step S220, each of multiple SSBs are sent to the terminal device based on the timing sequence of the respective SSB in the first cycle.)
and wherein the plurality of synchronization signal blocks comprises of a synchronization signal block …and other synchronization blocks (Zhang1 Fig. 5 [0085]: In step S220, each of multiple SSBs are sent to the terminal device based on the timing sequence of the respective SSB in the first cycle.

Zhang1 teaches that different SSBs in multiple SSBs can be sent by using different beams [0095], Zhang1 does not teach:
different frequency domain positions on one carrier
However, Suo teaches:
different frequency domain positions on one carrier (Suo, Fig. 5, [0010, 0029, 0036-0037]: Suo teaches at least two sub-bands are determined in a carrier bandwidth, where the central frequency points of respective sub-bands are different, are used to broadcast PBSCH/SSS/PSS to UEs in an interference coordination method. See Fig. 5, each SSB frequency domain position (using 3 sub-band frequencies) is offset from one another (within the allotted 20 MHz bandwidth), and staggered in time domain.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Suo into the method of Zhang1 in order to permit the UE flexibility to search multiple domains for configuration information, for improved synchronization and less inter-neighborhood interference (abstract).

Zhang1 and Suo do not teach:
a synchronization signal block available for an initial access process
However, Gao teaches a method for identification information to be transmitted to the UE:
a synchronization signal block available for an initial access process (Gao Fig. 1 and 3, [0009, 0068, 0075, 0079]: Gao teaches a method for an initial access signal, comprising of a synchronization block that includes at least two components for transmitting an initial access signal (see Fig, 1) and the different components occupy different time-frequency resources of the SSB (different frequency domain positions:  SSB1 different than SSB2). See Fig. 3, Steps S31 to S33: SSBs are transmitted to the UEs, which may detect the PSS and/or SSS, determining the information of the SSB.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Gao into the methods of Zhang1 and Suo in order to more precisely define the optionality of SSBs for transmitting initial information to reduce the complexity of UE searching for such information, and improve synchronization process [0050].).  


Regarding claims 23, 30 and 37, Zhang1 teaches:
The method according to claim 22, wherein each respective configuration pattern indication information is a bitmap. (Zhang1, [0091]: In this embodiment, the indication information indicates a first correspondence in multiple correspondences, and the correspondences are mappings of timing sequences of the SSBs.)

Regarding claims 24, 31 and 38, Zhang1 teaches:
The method according to claim 22, wherein the configuration information is received through radio resource control signaling. (Zhang1, [0092]: In this embodiment, the indication information is carried in at least one of the broadcast message, system message, the RRC signaling, MAC CE signaling or DCI.)

Regarding claim 29, Zhang1 teaches:
An apparatus, comprising: 
a non-transitory storage medium including executable instructions; and 
a processor; 
wherein the executable instructions, when executed by the processor, cause the apparatus to (Zhang1, Fig. 8, [0032] terminal device comprising of memory 540 (nonvolatile RAM [0130]) to store instructions, processor 530 to execute the instructions stored in the memory): 
receive configuration information from a network device, wherein the configuration information indicates configuration parameters of a plurality of synchronization signal blocks, synchronization signal blocks of the plurality of synchronization signal blocks are located at domain positions on one carrier, each configuration parameter of the configuration parameters comprises respective configuration pattern indication information, and each respective configuration pattern indication information indicates a portion of the plurality of synchronization signal blocks; (Zhang1 Fig. 5 [0083-0092]: Step S210, indication information is sent to a terminal device,  by the network device. Such indication information is used by the terminal device to determine configuration information of multiple synchronization signal blocks (SSB). The configuration information is used to determine a timing sequence of each of multiple SSBs [0084], number of multiple SSB to be sent [0088], number of time domain units between any multiple SSBs [0089], and indicates correspondences that are mappings of timing sequences of the SSBs [0091].)
and 
receive the a portion of the plurality of synchronization signal blocks according to the configuration information. (Zhang1 Fig. 5 [0085]: In step S220, each of multiple SSBs are sent to the terminal device based on the timing sequence of the respective SSB in the first cycle.)
and wherein the plurality of synchronization signal blocks comprises of a synchronization signal block …and other synchronization blocks (Zhang1 Fig. 5 [0085]: In step S220, each of multiple SSBs are sent to the terminal device based on the timing sequence of the respective SSB in the first cycle.
Zhang1 teaches that different SSBs in multiple SSBs can be sent by using different beams [0095], Zhang1 does not teach:
different frequency domain positions on one carrier
However, Suo teaches:
different frequency domain positions on one carrier (Suo, Fig. 5, [0010, 0029, 0036-0037]: Suo teaches at least two sub-bands are determined in a carrier bandwidth, where the central frequency points of respective sub-bands are different, are used to broadcast PBSCH/SSS/PSS to UEs in an interference coordination method. See Fig. 5, each SSB frequency domain position (using 3 sub-band frequencies) is offset from one another (within the allotted 20 MHz bandwidth), and staggered in time domain.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Suo into the method of Zhang1 in order to permit the UE flexibility to search multiple domains for configuration information, for improved synchronization and less inter-neighborhood interference (abstract).

Zhang1 and Suo do not teach:
a synchronization signal block available for an initial access process
However, Gao teaches a method for identification information to be transmitted to the UE:
a synchronization signal block available for an initial access process (Gao Fig. 1 and 3, [0009, 0068, 0075, 0079]: Gao teaches a method for an initial access signal, comprising of a synchronization block that includes at least two components for transmitting an initial access signal (see Fig, 1) and the different components occupy different time-frequency resources of the SSB (different frequency domain positions:  SSB1 different than SSB2). See Fig. 3, Steps S31 to S33: SSBs are transmitted to the UEs, which may detect the PSS and/or SSS, determining the information of the SSB.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Gao into the methods of Zhang1 and Suo in order to more precisely define the optionality of SSBs for transmitting initial information to reduce the complexity of UE searching for such information, and improve synchronization process [0050].).  

Regarding claim 36, Zhang teaches:
An apparatus, comprising: 
a non-transitory storage medium including executable instructions; and 
a processor; 
wherein the executable instructions, when executed by the processor, cause the apparatus to (Zhang1, Fig. 8, [0033] network device comprising of memory 640 (nonvolatile RAM [0136]) to store instructions, processor 630 to execute the instructions stored in the memory): 
determine configuration information of a plurality of synchronization signal blocks, wherein synchronization signal blocks of the plurality of synchronization signal blocks are located at domain positions on one carrier, the configuration information indicates configuration parameters of the plurality of synchronization signal blocks, each configuration parameter of configuration parameters comprises respective configuration pattern indication information, 
 and 
each respective configuration pattern indication information indicates a portion of the plurality of synchronization signal blocks (Zhang1 Fig. 5 [0083-0092]: Step S210, indication information is sent to a terminal device, by the network device. Such indication information is used by the terminal device to determine configuration information of multiple synchronization signal blocks (SSB). The configuration information is used to determine a timing sequence of each of multiple SSBs [0084], number of multiple SSB to be sent [0088], number of time domain units between any multiple SSBs [0089], and indicates correspondences that are mappings of timing sequences of the SSBs [0091].); and send the configuration information and  to a terminal device. (Zhang1 Fig. 5 [0085]: In step S220, each of multiple SSBs are sent to the terminal device based on the timing sequence of the respective SSB in the first cycle.)
and wherein the plurality of synchronization signal blocks comprises of a synchronization signal block …and other synchronization blocks (Zhang1 Fig. 5 [0085]: In step S220, each of multiple SSBs are sent to the terminal device based on the timing sequence of the respective SSB in the first cycle.
Zhang1 teaches that different SSBs in multiple SSBs can be sent by using different beams [0095], Zhang1 does not teach:
different frequency domain positions on one carrier
However, Suo teaches:
different frequency domain positions on one carrier (Suo, Fig. 5, [0010, 0029, 0036-0037]: Suo teaches at least two sub-bands are determined in a carrier bandwidth, where the central frequency points of respective sub-bands are different, are used to broadcast PBSCH/SSS/PSS to UEs in an interference coordination method. See Fig. 5, each SSB frequency domain position (using 3 sub-band frequencies) is offset from one another (within the allotted 20 MHz bandwidth), and staggered in time domain.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Suo into the method of Zhang1 in order to permit the UE flexibility to search multiple domains for configuration information, for improved synchronization and less inter-neighborhood interference (abstract).

Zhang1 and Suo do not teach:
a synchronization signal block available for an initial access process
However, Gao teaches a method for identification information to be transmitted to the UE:
a synchronization signal block available for an initial access process (Gao Fig. 1 and 3, [0009, 0068, 0075, 0079]: Gao teaches a method for an initial access signal, comprising of a synchronization block that includes at least two components for transmitting an initial access signal (see Fig, 1) and the different components occupy different time-frequency resources of the SSB (different frequency domain positions:  SSB1 different than SSB2). See Fig. 3, Steps S31 to S33: SSBs are transmitted to the UEs, which may detect the PSS and/or SSS, determining the information of the SSB.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Gao into the methods of Zhang1 and Suo in order to more precisely define the optionality of SSBs for transmitting initial information to reduce the complexity of UE searching for such information, and improve synchronization process [0050].).  

Claims 25, 32 and 39 are rejected under 35 U.S.C 103 as being unpatentable over “Zhang1”, Suo and Gao, and in further in view of Zhang (US US20200260393) herein after “Zhang2.

Regarding claims 25, 32 and 39, Zhang1, Suo or Gao do not teach:
The method according to claim 22, wherein each configuration parameter of the configuration parameters further comprises: 
an absolute value of a frequency domain position of a portion of the plurality of synchronization signal blocks on the one carrier; or 
an offset value of a frequency domain position of a portion of the plurality of synchronization signal blocks on the one carrier relative to a specific parameter
However, Zhang2 teaches: 
The method according to claim 22, wherein each configuration parameter of the configuration parameters is: 
an absolute value of a frequency domain position of a portion of the plurality of synchronization signal blocks on the one carrier (Zhang2, [0082]: In step 210, the network device indicates to a terminal device resource positions. The resource positions of the synchronization signal blocks may refer to absolute positions of the synchronization signal blocks (e.g. specific frequency position domains, at (specific) which subframe or frequency. [0083]: The resource position of the SSB may refer to positions of the SSBs relative (an offset) to a reference point, where the reference point may be a fixed reference)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Zhang2 into the method of Zhang1 because providing specific positioning information for the terminal device to receive the SSBs on fixed time-domain or frequency-domain resources greatly reduces calculation complexity and reduce detection time and reduce power consumption. (Zhang2, [0091])

Claims 26, 33 and 40 are rejected under 35 U.S.C 103 as being unpatentable over Zhang1, Suo and Gao, and further in view of Takeda et al. (US20210120506) hereinafter “Takeda”.


Regarding claims 26, 33 and 40, Zhang1, does not teach:
The method according to claim 22, wherein each configuration parameter of the configuration parameters further comprises time domain position information, or a period of each of the plurality of synchronization signal blocks.
However, Takeda teaches:
each configuration parameter of the configuration parameters further comprises time domain position information (Takeda Fig. 3A and 3B, [0048], [0008]: The user terminal derives a time index for timing identification based on identification information of the SS block (SS block identification number). The time index may be a radio frame number or index, a slot number or slot index in the radio frame, a symbol number or symbol index in the slot, or a frame number in a transmission time interval (i.e. an SFN in a TTI of the NR-PBCH.))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Takeda into the methods of Zhang1, Suo and Gao. A terminal device that would need timing identification for time domain position information could easily derive a time index. The motivation is to provide a method for identifying SS block time identification with high reliability and low complexity (Takeda  [0009]).


Claims 43, 44 and 45 are rejected under 35 U.S.C 103 as being unpatentable over Zhang1, Suo and Gao, and further in view of Seo et al. (US20140050206) hereinafter “Seo”.

Regarding claim 43, Zhang1, Suo and Gao do not teach:
performing, by the terminal device, rate matching according to the configuration information.
However, Seo teaches applying rate matching information:
performing, by the terminal device, rate matching according to the configuration information (Seo, [0134}: Each region’s rate matching, through a resource occupied by the synchronization signal, can be applied in a subframe in which the synchronization signal is transmitted, or in a subcarrier occupied by the synchronization signal, or applied only to the RB including the synchronization signal or to a full system band.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Seo into the methods of Zhang1, Suo and Gao to improve access and synchronization for UEs, where the synchronization signal is used for frame synchronization, and cell identifier (Seo [0004]). The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability. 

Regarding claim 44, Zhang1, Suo and Gao do not teach:
The apparatus according to claim 29, wherein the executable instructions, when executed by the processor, further cause the apparatus to: perform rate matching according to the configuration information.
However, Seo teaches:
The apparatus according to claim 29, wherein the executable instructions, when executed by the processor, further cause the apparatus to: perform rate matching according to the configuration information. (Seo, Fig. 17 [0178, 0181]: Processor 210, Memory 220 - implements the proposed functions, procedures).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Seo into the method of Zhang1, Suo and Gao in order to implement in hardware the functionalities and features of the rate matching information configured within the SSBs.

Regarding claim 45, Zhang1, Suo and Gao do not teach
The apparatus according to claim 36, wherein the configuration information is usable for rate matching by the apparatus.
	However, Seo teaches:
The apparatus according to claim 36, wherein the configuration information is usable for rate matching by the apparatus. (Seo, [0134}: Each region’s rate matching, through a resource occupied by the synchronization signal, can be applied in a subframe in which the synchronization signal is transmitted, or in a subcarrier occupied by the synchronization signal, or applied only to the RB including the synchronization signal or to a full system band.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Seo into the methods of Zhang1, Suo and Gao to improve access and synchronization for UEs, where the synchronization signal is used for frame synchronization, and cell identifier (Seo [0004]). The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT MA whose telephone number is (408)918-7661. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M./Examiner, Art Unit 2461                                                                                                                                                                                                        
/HUY D VU/Supervisory Patent Examiner, Art Unit 2461